Exhibit 10.1

 

TERMINATION AGREEMENT

 

This Termination Agreement (“Agreement”) is dated as of October 21, 2004 between
Merrill Lynch International (“MLI”) and Fisher Communications, Inc. (“Fisher”).

 

WHEREAS, MLI and Fisher are parties to an ISDA Master Agreement (Multicurrency –
Cross Border), and a Schedule thereto, each dated as of April 5, 2002 (“Master
Agreement”);

 

WHEREAS, MLI, acting through its agent, Merrill Lynch, Pierce, Fenner & Smith
(“MLPFS”), and Fisher are parties to (1) a transaction (ML Ref: 0281606)
evidenced by a confirmation dated April 5, 2002; (2) a transaction (ML Ref:
0281652) evidenced by a confirmation dated April 5, 2002; (3) a transaction (ML
Ref: 0281674) evidenced by a confirmation dated April 5, 2002; (4) a transaction
(ML Ref: 0281695) evidenced by a confirmation dated June 3, 2002 (the “Subject
Transactions”) and (the “Subject Confirmations”)

 

WHEREAS, MLI and Fisher desire to terminate the Subject Transactions and Subject
Confirmations on the terms and conditions of the Master Agreement or any other
Transactions or Confirmations thereunder (each capitalized term not defined
herein shall have the respective meaning ascribed to such term in the Master
Agreement).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, receipt and
sufficiency of which are hereby acknowledged, MLI and Fisher hereby mutually
covenant and agree as follows:

 

1. Termination of Transaction. The Subject Transactions and Subject
Confirmations shall be terminated, canceled, and of no further force and effect
upon MLI’s receipt of payment of the settlement amount (the “Settlement Amount”)
to be determined by the Calculation Agent (as defined in the Master Agreement)
in accordance with the Master Agreement and Subject Confirmations upon
completion of MLI’s hedging transactions in connection with this Agreement (such
hedging transactions occurring during a “Hedging Period”).

 

2. Liens. Each of MLI and MLPFS acknowledges and agrees that: (a) it has
received, in connection with the repayment and termination contemplated hereby,
all notices required to be delivered by Fisher pursuant to the Master Agreement
and Subject Confirmations in the manner set forth in the Master Agreement and
Subject Confirmations; and (b) upon payment of the Settlement Amount by Fisher
to MLI, any and all liens and/or other encumbrances (if any) granted to MLI
and/or MLPFS pursuant to the Master Agreement in connection with the Subject
Transactions or under the Subject Confirmations (including, but not limited to,
any and all liens and/or other encumbrances (if any) upon the Safeco Corporation
shares to which the Subject Confirmations relate) shall be indefeasibly
extinguished, and Fisher will not be subject to any claim by or owe any
obligation to MLI or MLPFS under the Master Agreement or Subject Confirmations.



--------------------------------------------------------------------------------

3. Securities Laws. (a) Fisher hereby represents as of the date hereof and on
each day of the Hedging Period that it has no material, non-public information
in respect of SAFECO Corporation.

 

(b) Fisher hereby covenants that it shall inform MLI immediately in the event
that Fisher becomes aware, or comes into possession, of any material, non-public
information in respect of SAFECO Corporation.

 

3. Due Authorization. Each of MLI, MLPF&S, and Fisher hereby represents and
warrants that the execution of this Agreement has been duly authorized by all
necessary corporate action on its part and that the officer or other agent
executing this Agreement on its behalf has the authority to execute the same and
to bind it to the terms and conditions of this Agreement.

 

4. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York.

 

5. Entire Agreement. This Agreement constitutes the entire agreement of MLI and
Fisher with respect to the Subject Transactions and Subject Confirmations and
supersedes all prior discussions, agreements, and understandings of MLI and
Fisher in respect thereof. Each of MLI and Fisher hereby reaffirms the terms and
conditions of the Master Agreement and each Transaction and Confirmation
thereunder (other than the Subject Transaction and Subject Confirmation), which
shall remain in full force and effect.

 

6. Amendment. This Agreement shall not be amended supplemented, changed,
rescinded or modified, nor may any provision hereof be waived or terminated
except by a written instrument signed by MLI and Fisher.

 

7. Counterparts. This Agreement may be executed in counterparts, each of which
when so executed shall be deemed to be an original instrument and all such
counterparts together shall constitute one and the same instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MLI and Fisher have caused this Agreement to be executed by
their duly authorized and empowered representatives as of the date first above
written.

 

MERRILL LYNCH INTERNATIONAL

By:

 

/s/ Brian Carroll

--------------------------------------------------------------------------------

Name:

 

Brian Carroll

Title:

 

Authorized Signatories

FISHER COMMUNICATIONS, INC.

By:

 

/s/ Robert C. Bateman

--------------------------------------------------------------------------------

Name:

 

Robert C. Bateman

Title:

 

Chief Financial Officer

 

3